Case: 1:20-cr-00882 Document #: 1 Filed: 12/10/20 Page 1 of 1 PageID #:1


                                                         FIL/1E0/2D020             SH
                                                              12
                                                                      . BRUTO    N
                                                            THOMA.SDG
                                                                    IS T R IC T COURT
                                                         CLERK, U.S




                                            1:20-CR-00882

                                            -XGJH0DQLVK66KDK
                                            0DJLVWUDWH-XGJH*DEULHO$)XHQWHV
